UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       ____________________

                           No. 98-21150
                         Summary Calendar
                       ____________________


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                               versus

                    SIRVETUS LAMONT RATCLIFF,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-98-CR-245-1)
_________________________________________________________________

                          October 20, 1999

Before SMITH, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Having pleaded guilty to being a felon in possession of

firearms and possession of firearms with altered or obliterated

serial numbers, in violation of 18 U.S.C. § 922 (g)(1) and (k),

Sirvetus Ratcliff contends that the district court violated FED. R.

CRIM. P. 32(c)(1) by overruling his objection to the presentence

report’s (PSR) recommended increase of his offense level under

U.S.S.G. § 2K2.1(b)(5).   In this regard, Ratcliff maintains that


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                               - 1 -
the court failed to make factual findings regarding whether he had

used the weapons in connection with another felony offense.

     A court’s compliance with Rule 32 is a question of law,

reviewed de novo.      United States v. Myers, 150 F.3d 459, 465 (5th

Cir. 1998).    A court must resolve disputed facts at sentencing by

“mak[ing] either a finding on the allegation or a determination

that no finding is necessary because the controverted matter will

not be taken into account in, or will not affect, sentencing”.

FED. R. CRIM. P. 32(c)(1).         But, Rule 32 does not “require a

catechismic regurgitation of each fact determined and each fact

rejected”.    United States v. Sherbak, 950 F.2d 1095, 1099 (5th Cir.

1992); e.g., United States v. Gaytan, 74 F.3d 545, 557 (5th Cir.

1996).   When    the    district   court   adopted   the   PSR’s   findings,

Ratcliff was “provided adequate notice” of the resolution of the

factual dispute.       See United States v. Mora, 994 F.2d 1129, 1141

(5th Cir. 1993).

     The court implicitly relied on the PSR’s recommendation by

overruling Ratcliff’s objection, see Mora, 994 F.2d at 1141,             and

expressly noted in its written judgment that it adopted the PSR’s

factual findings and guideline application.          Therefore, the court

adopted the PSR’s finding that a preponderance of the evidence

demonstrated that the adjustment was warranted because Ratcliff had

used the firearms in connection with an aggravated robbery or an

aggravated kidnapping, thus satisfying Rule 32(c)(1).              See United

States v. Anderson, 174 F.3d 515, 526 n.3 (5th Cir. 1999); Mora,

994 F.2d at 1141.


                                   - 2 -
        AFFIRMED




- 3 -